Citation Nr: 9914978	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for claimed disability of the right 
groin claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment.

2.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a fracture of the calcar region 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, friend, and daughter


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1996 rating decision by the VA 
Regional Office (RO) in Buffalo, New York, which denied 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right groin injury.  The instant appeal as to the claim for 
entitlement to a compensable initial rating for residuals of 
a fracture of the calcar region arose from an August 1998 
rating decision which granted a claim for entitlement to 
38 U.S.C.A. § 1151 benefits for residuals of a fracture of 
the calcar region and assigned a noncompensable disability 
evaluation.


REMAND

As an initial matter, it should be pointed out that since the 
appellant's right groin claim under 38 U.S.C.A. § 1151 was 
filed prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  As such, the 
veteran's claim will be considered under 38 U.S.C.A. § 1151 
(West 1991). The statute provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
under this chapter and dependency and 
indemnity compensation under chapter 13 
of this title shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

Id.

Additionally, under the provisions of 38 C.F.R. § 3.358(c)(3) 
(1997), compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  Id.

In the instant case, the Board believes that further medical 
evidence is required to determine whether the July 1995 right 
hip surgery and subsequent physical therapy resulted in right 
groin disability.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

In an August 1998 rating decision, the RO granted a claim for 
entitlement to 38 U.S.C.A. § 1151 benefits for residuals of a 
fracture of the calcar region and assigned a noncompensable 
disability evaluation.  The veteran was notified of the 
decision by letter dated September 4, 1998.  The Board 
construes portions of a written statement made by the 
veteran's representative, dated September 15, 1998, and 
received by the RO later that month, as a timely notice of 
disagreement with the initial disability evaluation assigned 
in the August 1998 rating decision.  38 C.F.R. § 20.302(a) 
(1998).

Since the veteran has placed the issue of entitlement to a 
compensable rating for residuals of a fracture of the calcar 
region in appellate status, a remand is necessary in order to 
issue a statement of the case on that issue.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of treatment or evaluation 
of his right groin or hip that has not 
already been made part of the record and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
RO should in particular make an effort to 
obtain a copy of a February 5, 1999, 
evaluation performed by Dr. Sadana Rajiv 
at a walk-in clinic of Castle Point, 
located in Chealsey, New York.  The RO 
should request the veteran to provide the 
complete address of the clinic.

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine whether the veteran developed 
post-surgery right groin disability that 
was: (i) not a necessary and intended 
consequence of the July 19, 1995, 
surgical procedure or subsequent physical 
therapy, and (ii) not the consequence of 
causes other than treatment or care 
provided by VA.  In particular, the 
physician is requested to:

a)  perform a bone scan of the 
veteran's right hip in order to 
ascertain if there are findings 
consistent with loosening of the 
prosthesis, and, if so,

b)  provide an opinion as to the 
likelihood that the loosening of the 
prosthesis causes right groin pain 
as opposed to preexisting injury or 
herniorrhaphy surgery.

Any opinion expressed must be accompanied 
by a complete rationale.  If the 
physician concludes that the above 
questions cannot be answered without 
resort to speculation, s/he should so 
indicate.

3.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for post-surgery right groin 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case on 
this issue and given the applicable time 
to respond thereto.

4.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to a compensable rating for 
residuals of a fracture of the calcar 
region.

5.  The veteran and his representative 
are reminded that they have yet to 
perfect an appeal to the August 1998 
rating decision which assigned a 
noncompensable disability evaluation for 
residuals of a fracture of the calcar 
region, by filing a timely appeal 
statement (VA Form 9) in response to the 
statement of the case to be issued 
pursuant to this remand.

6.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while these issues are on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



